DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Election/Restriction response filed on 10/05/2021.  Claims 1-26 are pending.  Claims 1, 13, and 20 are independent.  Claims 1-12 and 20-26 have been withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 10/05/2021 is acknowledged.
Claims 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2021.
Applicant's election with traverse of Species C (Figure. 2E) for the Tissue Augmentation Construct, Species TAL (Figs. 40A-41) for the Method of Installing Tissue Augmentation Construct, and Species FC (Figures 42D-42E) for the Folding Features of the Tissue Augmentation Construct in the reply filed on 10/05/2021 is acknowledged.  The traversal is on the ground(s) that Species TN (Fig. 15) should be combined with either Species C (Fig. 2E) or Species TAL (Figures 40A-41) because the blocks 1410a-1410-c can be considered to be a larger version of some other block configurations provided or the method shown in Figs. 40A-41 can be used in conjunction with the blocks 1410a-1410c of Fig. 15.  The latter part of the argument is not found persuasive because the method shown in Fig. 15 cannot be combined with the method shown in 
The requirement is still deemed proper and is therefore made FINAL.
Claim 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/05/2021.
Priority
The effective filling date of claims 13-19 has been determined to be 06/19/2019 because the disclosure of the prior-filed application, Application No. 15/419,330, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of the prior-filed application, Application No. 15/419,330, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 13-19.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengun et al. (US Pub. No.: 2017/0273680) in view of ElAttrache et al. (US Pub. No.: 2007/0191849) and Fallin et al. (US Pub. No.: 2017/0035552).
Regarding claim 13, Sengun discloses a method of soft tissue repair, comprising: passing a first suture (1016, Fig. 7A) through soft tissue from below the soft tissue at a surgical repair site such that a first suture limb (1016b, Fig. 7A) and a second suture limb (1016a, Fig. 7A) of the first suture extends from the soft tissue; threading the first suture limb of the first suture through a channel in a tissue augmentation block (1010b, Fig. 7A and Paras [0235], [0236], and [0231]-[0234]); delivering the tissue augmentation block to the surgical repair site (Fig. 7A and Paras [0235], [0236], and [0231]-[0234]); coupling the first suture limb of the first suture to a first lateral suture anchor (1060b, Figs. 7A-7D and Paras [0235], [0236], and [0231]-[0234]) disposed in bone after the tissue augmentation block has been delivered to the surgical repair site; and - 140 -Attorney Docket No.: 22956-1120 (MIT5245USCIP2)coupling the second suture limb of the first suture to a second lateral suture anchor (1060a, Fig. 7C and Paras [0235], [0236], and [0231]-[0234]) at the surgical repair site after the tissue augmentation block has been delivered to the surgical repair site.  However, Sengun does not disclose passing the first suture through soft tissue from a medial suture anchor disposed in the bone at the surgical repair site; and passing a second suture in the similar pathway in which the first suture extends such that passing a second suture from the medial suture anchor through the soft tissue such that a first suture limb and a second suture limb of the second suture extends from the soft tissue like the first suture limb of the first suture; threading the first suture limb of the second suture through the channel of the tissue argumentation block; coupling the first suture 
ElAttrache teaches, in the same field of endeavor (method of soft tissue repair), a method comprising: passing a first suture through soft tissue from a medial suture anchor (30, Fig. 5) disposed in the bone at the surgical repair site (Figs. 4-6). 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art to modify the method of Sengun to include passing the first suture through soft tissue from a medial suture anchor disposed in the bone at the surgical repair site in order to obtain the advantage of securing the suture to the bone to secure the tissue to the bone on the medial side.
Furthermore, Fallin teaches, in the same field of endeavor (method of soft tissue repair), a method comprising passing a second suture (311, Figs. 34-41) in the same pathway as a first suture (310, Figs. 34-41).
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art to modify the method of Sengun in view of ElAttrache pass a second suture in the same pathway as a first suture as taught by Fallin in order to obtain the advantage of strengthening the attachment between the soft tissue and the bone as compared to using one suture.  In the modified invention, the second suture is passed from the medial suture anchor through the soft tissue such that a first suture limb and a second suture limb of the second suture extends from the soft tissue like the first suture limb of the first suture; the first suture limb of the second suture is threaded through the channel of the tissue argumentation block; the first suture limb of the 
Regarding claim 14, the medial suture anchor is a first medial suture anchor (Fallin, Figs. 34-41) and wherein the tissue augmentation block is a first tissue augmentation block (Sengun, Figs.7A-7D) in the modified invention of Sengun in view of ElAttrache and Fallin as taught above.  Sengun further discloses passing a third suture through the soft tissue from below the soft tissue such that a first suture limb and a second suture limb of the third suture extends from the soft tissue; threading the first suture limb of the third suture through a channel in a second tissue augmentation block; delivering the second tissue augmentation block to the surgical repair site; coupling the first suture limb of the third suture to the second lateral suture anchor disposed in bone after each of the first and second tissue augmentation blocks has been delivered to the surgical repair site; and coupling the second suture limb of the third suture to the first lateral suture anchor disposed in bone after each of the first and second tissue augmentation blocks has been delivered to the surgical repair site.  However, Sengun does not disclose passing the third suture through the soft tissue from a second medial suture anchor disposed in bone from below the soft tissue; passing a fourth suture in the similar pathway in which the third suture extends from the second medial suture anchor through the soft tissue such that a first suture limb and a second suture limb of the fourth suture extends from the soft tissue; threading the first suture limb of the fourth suture through the channel in the second tissue augmentation block like the first suture 
ElAttrache teaches passing another suture (fourth suture in the modified invention) through soft tissue from a second medial suture anchor (another anchor 30, Fig. 5) disposed in the bone at the surgical repair site (Figs. 4-6). 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art to modify the method of Sengun to include passing the another suture (fourth suture in the modified invention) through soft tissue from a second medial suture anchor disposed in the bone at the surgical repair site in order to obtain the advantage of securing the suture to the bone to secure the tissue to the bone on the medial side.
Furthermore, Fallin teaches a method comprising passing a fourth suture (321, Figs. 34-41) in the same pathway as a third suture (320, Figs. 34-41).
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art to modify the method of Sengun in view of ElAttrache pass a fourth suture in the same pathway as a third suture as taught by Fallin in order to obtain the advantage of strengthening the attachment between the soft tissue and the bone as compared to using one suture.  In the modified invention, the first suture limb of 
Regarding claim 15, Sengun discloses installing medial row stitches to each of the first and second sutures to secure the soft tissue to the bone.  Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art to modify invention of Sengun in view of ElAttrache of Fallin to include installing medial row stitches to each of the third and fourth sutures to secure the soft tissue to the bone as taught by Sengun to each of the sutures in order to secure each of the sutures to the soft tissue.
Regarding claim 16, Sengun further discloses, in another embodiment (Fig. 11F) threading the second limb (113a’’’’, Fig. 11F) of the first suture (113’’’’, Fig. 11F)  through a channel in a third tissue augmentation block (110c’’’’, Fig. 11F); and delivering the third tissue augmentation block to the surgical repair site such that one end of the third tissue augmentation block is proximate to a first end of the first tissue augmentation block and a second opposed end of the third tissue augmentation block is proximate to a second end of the second tissue augmentation block (Fig. 11F).

Regarding claims 17 and 18, Sengun discloses that the tissue argumentation block comprises collagen (Sengun, Para. [0009]).
Regarding claim 19, Sengun discloses that a width of the tissue augmentation block is at least 6 millimeters (Sengun, Para. [0211]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burkhart; Stephen S.	US 20090318960 A1 discloses a method of soft tissue repair comprising a criss-cross suture pattern
Dreyfuss; Peter J.	US 20100249834 A1 discloses a method soft tissue repair comprising double row construct.
DOUGHERTY; Christopher P. et al.	US 20160374795 A1 a method soft tissue repair comprising double row repairs of rotator cuff tears.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JING RUI OU/            Primary Examiner, Art Unit 3771